DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 1/13/21. Claim 1 has been amended. Claim 6 has been canceled. Claims 20-30 are withdrawn. Claims 1-5 and 7-19 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5 and 7-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee KR_20170037588_A (see machine English translation) in view of Torradas USPA_20170136747_A1.
1.	Regarding Claims 1-5, 7-11, 13, 14, and 19, Lee discloses a polyester resin polymerized by having a structure in which an acid moiety and a diol moiety derived from a diol component are repeated (corresponds to claimed alternating structure); wherein an acid component including terephthalic acid (corresponds to claimed limitation of instant Claim 2) and a diol component ranging from 4 to 40 mol% of isosorbide as well as diethylene glycol in an amount ranging up to 65 mol% exist with respect to total diol component (Claim 1; Page 4, Lines 126-139, and Page 5, Lines 169-177); as is being claimed in instant Claim 1.  Furthermore, Lee discloses that said acid component can be other than said terephthalic acid such as an aromatic dicarboxylic acid having 8 to 14 carbon atoms or an aliphatic dicarboxylic acid having 4 to 12 carbon atoms (Claim 2) as is being claimed in instant Claims 3 and 4.  Lee further discloses using said resin to make beverage and optical films (Page 1, Lines 18-20; Page 5, Lines 1-5) as is being claimed in instant Claims 1, 14, and 19.  Lee further doesn’t require any oligomer content and as such meets the claimed limitation of instant Claim 1. Lee discloses that its Tg is 90°C or more (Page 1, Lines 26-28) as is being claimed in instant Claim 10. Lee also discloses using polycondensation catalysts, phosphorus-stabilizers, and colorants in a content of 100 ppm (Page 6, Lines 212-238) as is being claimed in instant Claim 11. Finally, Lee discloses that its polyester resin has an intrinsic viscosity of preferably 0.45 dl/g when dissolved in orthochlorophenol at a 
2.	However, Lee does not disclose the claimed biaxially drawing.
3.	Torradas discloses a polyester article (Title) that results in being heat-sealable at low temperatures and exhibits superior barrier properties (Abstract) as well as being able to be processed at high heat-sealing speeds, thus lowering production costs and increasing efficiency, exhibiting improved flavor-barrier properties; good oxygen and/or carbon dioxide barrier properties over comparable films; and optical clarity (paragraph 0057).  Torradas discloses using terephthalic acid and ethylene glycol to make its polyester resins (paragraph 0076).  Also, Torradas discloses biaxially stretching in the machine (corresponds to claimed longitudinal) and transverse directions to 2 to 10 times (corresponds to claimed limitations of instant Claims 1 and 13) (paragraph 0212) which results in improved barrier and superior tensile strength, flexibility, toughness, and shrinkability (paragraph 0213).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polyester film, of Lee, by stretching it in the directions and ratios as disclosed by Torradas.  One of ordinary skill in the art would have been motivated in doing so in order to obtain improved barrier and superior tensile strength, flexibility, toughness, and shrinkability.
5.	Given that Lee in view of Torradas suggests substantially the same polyester resin and resin product as that being claimed by Applicants, it would therefore be expected for it to inherently have the same physical properties such as the claimed haze, MWD, and molecular weights being claimed in instant Claims 1 and 7-9.  The 
6.	Alternatively, regarding Claims 7-9, although the claimed molecular weights and MWD is not explicitly disclosed by Lee in view of Torradas, the Examiner respectfully submits that it would also be expected for it to be inherent.  Alternatively, molecular weights are known in the art to be modified by simply increasing/decreasing polymerization based on end-user specifications.  Applicants have not decisively shown why such properties can neither be inherent nor how they result in unexpected and surprising properties.
7.	Regarding Claim 12, Lee in view of Torradas suggests using impact modifiers, UV light stabilizers, antioxidants, antistatic agents, and nanoparticles in polyester composition (Torradas:  paragraphs 0087).
8.	Regarding Claims 15-17, Lee in view of Torradas suggests using PET as a substrate layer (Torradas:  Claim 12) while the afore-described polyester resin layer is placed over it as a sealant layer (Torradas:  Claim 10).
9.	Regarding Claim 18, Lee in view of Torradas suggests its polyester sealant layer (corresponds to claimed resin layer) can be from 1 to 100 microns (Torradas:  paragraph 0106) while the total thickness of the film can be at most 250 microns (Torradas: paragraph 0206).
s 1-5 and 7-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanarian USPN_6140422_A in view of Torradas USPA_20170136747_A1.
10.	Regarding Claims 1-5, 7-11, 13, 14, and 19, Khanarian discloses polyester, comprising aromatic dicarboxylic acid(s), isosorbide and other diols, suitable for production of fibers, bottles or films on an industrial scale (see col. 2, lines 41-48 and col.4, ln. 63) which can be obtained by SSP (solid state polymerization). Khanarian also states the amount of isosorbide (see col.4, ln. 6-15, col. 6, ln. 15-25 and Example 1), wherein polyester contains 12 mol% of isosorbide based on diol component (or 6 mol% based on all monomers), 2 mol% of DEG (diethylene glycol) and TA (terephthalic acid) is exemplified too; thereby overlapping with Applicants’ range with sufficient specificity. Khanarian further discloses IV (intrinsic viscosity in range from 0.65 dL/g  to about 1.5 dL/g, and specifically pointing out to IV of 0.7 dL/g , 0.8 dL/g, 0.9  dL/g and 1.0 dL/g, which can be obtained by melt polycondensation with following step of SSP ( solid state polymerization) ( see col.4, ln. 63 to col.5, ln. 10). Molecular weight of the polyester is corresponding to IV of this polyester by linear function. Therefore, polyesters with same IV have same Molecular weight.  Therefore, it is reasonable to assume that this polyester inherently has same properties, including Molecular weight, MWD, haze, and melting point. 
11.	However, Khanarian does not disclose the claimed biaxially drawing.
12.	Torradas discloses a polyester article (Title) that results in being heat-sealable at low temperatures and exhibits superior barrier properties (Abstract) as well as being able to be processed at high heat-sealing speeds, thus lowering production costs and increasing efficiency, exhibiting improved flavor-barrier properties; good oxygen and/or Torradas discloses using terephthalic acid and ethylene glycol to make its polyester resins (paragraph 0076).  Also, Torradas discloses biaxially stretching in the machine (corresponds to claimed longitudinal) and transverse directions to 2 to 10 times (corresponds to claimed limitations of instant Claims 1 and 13) (paragraph 0212) which results in improved barrier and superior tensile strength, flexibility, toughness, and shrinkability (paragraph 0213).
13.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polyester film, of Khanarian, by stretching it in the directions and ratios as disclosed by Torradas.  One of ordinary skill in the art would have been motivated in doing so in order to obtain improved barrier and superior tensile strength, flexibility, toughness, and shrinkability.
14.	Given that Khanarian in view of Torradas suggests substantially the same polyester resin and resin product as that being claimed by Applicants, it would therefore be expected for it to inherently have the same physical properties such as the claimed haze, MWD, and molecular weights being claimed in instant Claims 1 and 7-9.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
Khanarian in view of Torradas, the Examiner respectfully submits that it would also be expected for it to be inherent.  Alternatively, molecular weights are known in the art to be modified by simply increasing/decreasing polymerization based on end-user specifications.  Applicants have not decisively shown why such properties can neither be inherent nor how they result in unexpected and surprising properties.
16.	Regarding Claim 12, Khanarian in view of Torradas suggests using impact modifiers, UV light stabilizers, antioxidants, antistatic agents, and nanoparticles in polyester composition (Torradas:  paragraphs 0087).
17.	Regarding Claims 15-17, Khanarian in view of Torradas suggests using PET as a substrate layer (Torradas:  Claim 12) while the afore-described polyester resin layer is placed over it as a sealant layer (Torradas:  Claim 10).
18.	Regarding Claim 18, Khanarian in view of Torradas suggests its polyester sealant layer (corresponds to claimed resin layer) can be from 1 to 100 microns (Torradas:  paragraph 0106) while the total thickness of the film can be at most 250 microns (Torradas: paragraph 0206).
Response to Arguments
Applicant's arguments filed 1/13/21 have been fully considered but they are not persuasive. 
Applicants state:  “Lee does not explicitly teach a polyester film formed from a polyester resin comprising 1 to 30 mol% of a diol moiety derived from isosorbide and 2 to 5 mol% of a diol moiety derived from diethylene glycol based on the total diol moieties derived from the diol. While Lee discloses broad ranges of a diol moiety derived from isosorbide and a diol moiety derived from diethylene glycol (i.e., other diols), there is nothing in the disclosure of Lee to specifically point one of ordinary skill in the art to the claimed composition having the claimed properties.”
The Examiner respectfully submits that Lee discloses ranges that overlap with Applicants’ claimed broad ranges. The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). Thus the claimed properties would be expected to be inherently found in Lee.
Applicants state:  “Particularly, there is nothing in the disclosure of Lee to suggest the use of diethylene glycol over any of the other listed potential diol compounds disclosed therein, especially given that the none of the examples therein utilize diethylene glycol as a reactant.”
The Examiner respectfully submits that a non-preferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” See In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Applicants state: “Lee is also silent as to an oligomer content of the composition; however, Lee’s silence does not necessarily mean that such feature is absent or lacking in Lee’s composition.”
Lee.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 18, 2021